           Case 2:21-cv-00399-JAD-NJK Document 7 Filed 03/25/21 Page 1 of 1




 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA
 7
     BANK OF AMERICA, N.A.,
 8                                                        Case No.: 2:21-cv-00399-JAD-NJK
            Plaintiff(s),
 9                                                                       Order
     v.
10
     FIDELITY NATIONAL TITLE GROUP,
11   INC., et al.,
12          Defendant(s).
13         Defendants Fidelity National Title Insurance Company, Chicago Title Insurance Company,
14 and Commonwealth Land Title Insurance Company violated the local rules to file certificates of
15 interested parties when they removed the case from state court. See Local Rule 7.1-1(c). On
16 March 11, 2021, the Court ordered Defendants to file certificates of interested parties by March
17 18, 2021. Docket No. 3. Defendants have violated that order.
18         The Court (again) orders Defendants to file certificates of interested parties by April 1,
19 2021.    FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN THE
20 IMPOSITION OF SANCTIONS.
21         IT IS SO ORDERED.
22         Dated: March 25, 2021
23                                                             ______________________________
                                                               Nancy J. Koppe
24                                                             United States Magistrate Judge
25
26
27
28

                                                   1
